Citation Nr: 1001522	
Decision Date: 01/11/10    Archive Date: 04/27/10

DOCKET NO.  08-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1960 to 
September 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that denied the benefits sought on appeal.  In June 
2009, the Veteran testified before the Board at a hearing 
held at the RO.  The Board notes that one of the issues on 
appeal was certified to the Board as entitlement to service 
connection for PTSD.  However, as the record reflects 
diagnoses of antisocial personality and anxiety disorders, 
the Board finds that the issue is more appropriately 
characterized as captioned above.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in November 2007.  In addition, the 
Veteran's most recent Vet Center records are dated in July 
2005.  To aid in adjudication, any subsequent VA medical and 
Vet Center records should be obtained.

The Veteran claims that he has tinnitus that is a result of 
acoustic trauma during his service.  The service treatment 
records reflect complaints of ear pain and a sore throat in 
December 1960.  A July 1963 report of medical history 
indicates that the Veteran had ear, nose, or throat trouble 
at that time or at some time in the past.

VA treatment records dated in March 1994 and July 1994 
reflect complaints of left ear pain and pressure.

The Veteran underwent a VA audiology examination in January 
1994 at which time he complained of pain and soreness in his 
ears.  He reported having "swimmer's ear" as a lifeguard 
during service.  While his service personnel records reflect 
a military occupational specialty of physical activities 
specialist, the Veteran indicated that he served as a heavy 
weapons specialist and did not use hearing protection.  He 
also claimed that in 1960, he fell off of a truck and hit his 
head and in 1963, hit his head on a diving board.  However, 
the service treatment records are void of any references to 
or treatment for any head injuries.  The Veteran indicated 
that he was unsure as to the date of onset of his tinnitus, 
but indicated that it had been present for many years.

Private treatment records dated in February 1994 indicate 
that the Veteran had a history of noise exposure and poor 
hearing due to noise exposure during service.  An October 
2002 VA treatment report reflects treatment for and a 
diagnosis of tinnitus.  A private treatment report dated in 
February 2004 reflects a diagnosis of bilateral tinnitus with 
a thirty-year history.  The Veteran denied any history of 
recreational noise exposure, but reported significant noise 
exposure to mortars and guns without the benefit of hearing 
protection during service.  He was diagnosed with chronic 
bilateral tinnitus most likely secondary to sensorineural 
hearing loss with a history of noise exposure.  In a March 
2004 addendum, the physician opined that the Veteran had a 
history of significant noise exposure in Vietnam without any 
other historical reasons for his sensorineural hearing loss.

The Veteran underwent a VA audiology examination in December 
2005 at which time he complained of an onset of bilateral 
tinnitus after his escape from a Vietnamese camp in mid-1962.  
He reported a history of acoustic trauma during service that 
consisted of exposure to mortars, machine guns, and 
recoilless rifles without hearing protection.  He stated that 
he was involved in firefights and a plane crash after which 
he was held in a Vietnamese camp where a gun was discharged 
directly at him during a mock execution.  The Veteran 
indicated only minimal occupational noise exposure prior to 
service as a roofer and after his service as a salesman.  The 
Veteran denied any significant recreational noise exposure, 
but indicated that his tinnitus became noticeable after an 
escape from a Vietnamese camp in 1962.  However, on VA 
examination in January 1994 he indicated that he was unsure 
as to the actual date of the onset of his tinnitus.  The 
examiner opined that the Veteran's tinnitus was less likely 
as not caused by or a result of noise exposure incurred 
during service.  The rationale was that his tinnitus was 
likely related to hearing loss which is less likely as not 
caused by or a result of noise exposure incurred during 
service.  While the Veteran has undergone two VA 
examinations, it does not appear that an examiner has been 
asked to provide an opinion as to whether the Veteran's 
tinnitus is related to his complaint of and treatment for ear 
pain during service.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of tinnitus during 
service, and the continuity of symptoms after service, he is 
not competent to diagnose or to relate any current tinnitus 
to his active service.  Accordingly, the Board finds that a 
VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  The 
examiner on remand should specifically reconcile the opinion 
with the January 1994 VA examination, February 2004 and March 
2004 private opinions, December 2005 VA opinion, and any 
other opinions of record.
Next, the Veteran claims that he has PTSD that is related to 
his service.  Specifically, he contends that during his 
service he was involved in combat resulting in a crash 
landing that resulted in the deaths of the pilot and co-
pilot.  He further contends that he was captured by a small 
group of North Vietnamese in February 1962 and March 1962 who 
held him for about six days.  However, his service personnel 
records reflect a period of court martial and confinement in 
California from January 1962 to April 1962 and a military 
occupational specialty of physical activities specialist.  
The Veteran also contends that in 1962 he served in Laos and 
North Vietnam for a short time in a "black ops unit" under 
the name "Crow's Nest" under the umbrella of "White Star."  
He contends that he tried to obtain documents that 
corroborate his claim, but that the records are classified.  
Accordingly, on remand the RO should attempt to obtain 
additional service personnel records that reflect service in 
Vietnam and Laos. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).

The service treatment records include a March 1961 clinical 
note that reflects that the Veteran began crying in the 
barracks for no apparent reason and appeared quite immature 
with a chronically passive-aggressive sociopathic personality 
structure.  It was recommended that he investigate the 
possibility of compassionate reassignment.  He also 
complained of "weird feelings" in his head that he had 
since childhood that were vague but non psychotic.  It was 
noted that prior to service his father died, his mother was 
ill, and that his girlfriend broke up with him.  It was also 
noted that the Veteran "wanted out of service in the worst 
way" and threatened vague, but not suicidal actions.  
Service personnel records show that he was absent without 
leave (AWOL) from September 1961 to October 1961 and from 
November 1961 to April 1962.  Examinations performed at 
enlistment in March 1960 and on separation in July 1963 
reflect normal clinical psychological evaluations.

VA medical records dated in December 2002 reflect a history 
of childhood sexual and physical abuse when the Veteran was 
in foster care.  In August 2003 report, he was diagnosed with 
combat-related PTSD.  In October 2003, he underwent a mental 
health assessment and his Axis I diagnoses included anxiety 
disorder, NOS and a provisional diagnosis of PTSD with 
delayed onset.  Vet Center records reflect a diagnosis of and 
treatment for PTSD.  Since the Veteran has also been 
diagnosed with other psychiatric disorders this remand will 
allow service connection for all current psychiatric 
disorders to be considered.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a psychiatric disorder during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current psychiatric disability to 
his active service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. (2006).  The examiner on 
remand should specifically reconcile the opinion with the 
December 2002 VA diagnosis of combat-related PTSD and any 
other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since November 2007 and his 
Wasilla Vet Center records dated since 
July 2005.

2.  Contact the National Personnel Records 
Center (NPRC) and request that it 
determine if there are any classified 
service medical and personnel records for 
the Veteran, specifically concerning the 
events purportedly surrounding his capture 
in February 1962 and March 1962 and duty 
in a "black ops" unit.  If such records 
exist, request that these records be 
released to VA.  If such records are not 
in the possession of the NPRC, ask it to 
identify what government agency would keep 
such records.  A formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), must 
be entered if it is determined that the 
above records do not exist or that efforts 
to obtain them would be futile.  If 
classified records exist but due to their 
classification cannot be released to VA, 
this information should be provided to the 
Veteran.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
tinnitus.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
January 1994 VA examination, February 2004 
and March 2004 private opinions, and 
December 2005 VA opinion.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should provide 
the following opinion:

(a)  Diagnose any current tinnitus.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any tinnitus is etiologically related 
to the Veteran's period of active 
service, including treatment for and 
complaints of ear pain in 1960 and ear 
trouble in 1963?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of tinnitus, 
in addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the December 2002 VA opinion.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose all current psychiatric 
disorders.  Provide a full multi-axial 
diagnosis and specifically state whether 
or not each criterion for a diagnosis of 
PTSD is met pursuant to DSM-IV and 
specify upon what stressor the diagnosis 
is based from the Veteran's service.  If 
the diagnosis is based on a non-service 
stressor, the examiner should so state.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder 
pre-existed the Veteran's service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting psychiatric 
disorder underwent a permanent increase 
in severity during or as a result of 
his service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.
(d)  For each psychiatric disorder 
diagnosed, the examiner should opine as 
to whether it is at least as likely as 
not (50 percent or more probability) 
that each psychiatric disorder, to 
include PTSD, was incurred in or 
aggravated by the Veteran's service, or 
was present during his service.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a psychiatric disorder, in addition to 
his statements regarding the continuity 
of symptomatology Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

